                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: September 11, 2019        Time: 9 minutes         Judge: WILLIAM H. ORRICK
                                 2:17 p.m. to 2:26 p.m.
 Case No.: 19-cv-02512-WHO       Case Name: Kazda v. Aetna Life Insurance Company



Attorneys for Plaintiff: Robert S. Gianelli and Adrian J. Barrio
Attorneys for Defendant: Jonathan A. Shapiro and Tania L. Rice

 Deputy Clerk: Jean Davis                           Court Reporter: Marla Knox


                                      PROCEEDINGS

Motion to dismiss will be granted with leave to amend the complaint within 15 days. Initial
disclosures are to be exchanged by September 20, 2019. The parties’ proposed case management
schedule is adopted with the modifications noted below.

Further Case Management Conference set for March 10, 2020 at 2:00 p.m. Case
management statement due March 3, 2019.

CLASS CERTIFICATION SCHEDULE:

Motion:       April 1, 2020
Opposition:   May 1, 2020
Reply:        May 15, 2020
Hearing:      June 10, 2020


PRETRIAL SCHEDULE:

Deadline to amend/add parties:      November 4, 2019
Fact discovery cutoff:              October 1, 2020
Expert disclosure:                  October 15, 2020
Expert rebuttal:                    November 16, 2020
Expert discovery cutoff:            December 7, 2020
Dispositive Motions heard by:       January 27, 2021
Pretrial Conference:                March 29, 2021 at 2:00 p.m.
Trial:                              April 26, 2021 at 8:00 a.m. by Court
